DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 9, 14, and 19 are objected to because of the following informalities: line 2, line 3, line 2, and line 3 of corresponding claims read “used data”. The examiner believes the Applicant meant “user data”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Patent No. 11,218,715) in view of “Draft Text of ISO/IEC DIS 23090-10 Carriage of Video-based Point Cloud Compression Data”, Systems, ISO/IEC JTC1/SC29/WG11, N19066, February 21, 2020, pp.1-46.

	Regarding claim 1 Wang discloses a method comprising: 
writing, in a container file, a first video-based point cloud compression (V-PCC) bitstream and a second V-PCC bitstream, wherein said first and second V-PCC bitstreams (Figure 9 shows a V-PCC container, first and second patch track – abstract) are associated with a common group based on at least one logical context (grouping data that specifies a relationship between first and second patch tracks – col.2, 42-61); 
writing, in the container file, an indication about the common group between the first V-PCC bitstream and the second V-PCC bitstream (grouping data that specifies a relationship between first and second patch tracks – col.2, 42-61); 
a first adaptation set associated with the first V-PCC bitstream and a second representation belonging to a second adaptation set associated with the second V-PCC bitstream (adaptation sets that correspond to representations – col.7, 42-55); and 
writing, information element, wherein said information element is provided with at least one attribute indicating that said first and second V-PCC bitstreams are user-switchable alternatives upon rendering (user interaction information to communicate with the render module, the information includes information of user-selected viewports – col.9, 59-64).
However, fails to explicitly disclose generating a media presentation description (MPD) file with a first representation belonging to a first adaptation set associated with the first V-PCC bitstream and a second representation belonging to a second adaptation set associated with the second V-PCC bitstream; and writing, in the MPD file, at least one information element describing grouping information of the first 
In the Draft Text disclosure it is taught generating a media presentation description (MPD) file with a first representation belonging to a first adaptation set associated with the first V-PCC bitstream and a second representation belonging to a second adaptation set associated with the second V-PCC bitstream  (each V-PCC component being represented in an MPD file as an adaptation set – p.28, section 9.2.1); and writing, in the MPD file, at least one information element describing grouping information of the first representation belonging to the first adaptation set and the second representation belonging to the second adaptation set (adaptation sets may contain multiple representations – Figure 5).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings disclosed in the Draft Text into the teachings of Wang because such incorporation supports flexible extraction of component streams at delivery and/or decoding time (p. vii, Introduction).

Regarding claim 2 Wang discloses the method according to claim 1, further comprising encapsulating the first and the second V-PCC bitstream in a single-track or in a multi-track container (single track – col.17, 17-20).

Regarding claim 3 Wang discloses the method according to claim 1, wherein said indication is configured to be carried out a syntax element defining an entity group (EntityToGroupBox – col.14, line 53).
claim 4 Wang discloses the method according to claim 1, wherein said indication is configured to be carried out a syntax element defining used data (information of user viewports – col.6, 23-42).

Regarding claim 5 Wang discloses the method according to claim 1, wherein said indication is configured to be carried out a syntax element defining a track group (track groups – col.12, 21-25).

Claim 6 corresponds to the apparatus performing the method of claim 1. Therefore, claim 6 is being rejected on the same basis as claim 1. 

Claim 7 corresponds to the apparatus performing the method of claim 2. Therefore, claim 7 is being rejected on the same basis as claim 2.

Claim 8 corresponds to the apparatus performing the method of claim 3. Therefore, claim 8 is being rejected on the same basis as claim 3.

Claim 9 corresponds to the apparatus performing the method of claim 4. Therefore, claim 9 is being rejected on the same basis as claim 4.

Claim 10 corresponds to the apparatus performing the method of claim 5. Therefore, claim 10 is being rejected on the same basis as claim 5.

Claim 11 is being rejected on the same basis as claim 1. Wang further discloses selecting either the first representation or the second representation for rendering (user interaction information to communicate with the render module, the information includes information of user-selected viewports – col.9, 59-64).

Claim 12 is being rejected on the same basis as claim 2.

Claim 13 is being rejected on the same basis as claim 3.

Claim 14 is being rejected on the same basis as claim 4.

Claim 15 is being rejected on the same basis as claim 5.

Claim 16 is being rejected on the same basis as claim 1.

Claim 17 is being rejected on the same basis as claim 2.

Claim 18 is being rejected on the same basis as claim 3.

Claim 19 is being rejected on the same basis as claim 4.

Claim 20 is being rejected on the same basis as claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.